Appellant insists that the trial court should have given his special charges Nos. 1 and 2, the substance of which was that the evidence showing that he played and bet at certain games, and that he dealt or kept monte games in the premises charged to have been conducted as a gambling house, could not constitute a basis for his conviction for keeping or being interested in keeping said premises as a gambling house.
The evidence of the officers and parties who entered the alleged gaming house on the occasion charged, showed that at the time appellant was dealing a monte game and that another monte game and poker games were running in said house and that seventy-five or a hundred men were up there gambling, and that appellant told them that he was the owner of the place and was running the house. That appellant was present and was connected with a game then being conducted, was but the development of theres gestae. Testimony which is a part of the res gestae need not be limited. Serop v. State, 154 S.W. Rep. 557; Davis v. State, 154 S.W. Rep. 552; also Davis v. State, 143 S.W. Rep. 1161; Ryan v. State, 64 Tex.Crim. Rep.; 142 S.W. Rep. 881; Jenkins v. State, 59 Tex.Crim. Rep.; Long v. State, 55 Tex. Crim. 55; Leeper v. State, 29 Texas Crim. App., 69.
Mr. Branch, on page 121 of his work on Criminal Law, states numerous authorities supporting the proposition that when the testimony in question is admissible to prove the main issue, it is not necessary for the court to limit or restrict the purpose for which same is admitted. It is again urged that the Bell case,supra, supports the appellant's position. In that case we held that under its facts a charge similar to that under consideration was proper. The Bell case seems to have been reversed on its facts. An examination of same shows there was no direct testimony connecting Bell with the running of the house in question, and practically the only evidence against him was the fact that he had formerly rented the premises, and had given the house up and it had been rented by another party, it being further shown that about the time in question Bell had played at games on said premises, we held that to refuse the charge mentioned was improper. The facts in the instant case are entirely dissimilar and it appearing without controversy that appellant was running the house in question, and was interested in keeping the same for the purpose of being used as a gambling house, we do not think it possible that the jury could have considered the evidence of his dealing monte or playing at games in said house, in a hurtful way, or that he could have *Page 162 
suffered injury by the failure of the court to limit the purpose of said evidence in his charge.
It seems to us beyond question that the case is entirely free from possible danger of appellant having been convicted of keeping and being interested in keeping a gambling house because of the fact that he played at or dealt said games.
The motion for rehearing will be overruled.
Overruled.